DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a trailer" in line 7.  There is antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the regions" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for one or more regions.
Claim 1 recites the limitation "the identified regions" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for one or more identified regions.
Claim 6 recites the limitation "a trailer" in line 1.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "one or more regions" in line 1.  There is antecedent basis for this limitation in the claim. There is antecedent basis for one or more regions.
Claim 7 recites the limitation "a trailer" in 13.  There is antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the regions" in line 14.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for one or more regions.
Claim 7 recites the limitation "the identified regions" in line 18.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for one or more identified regions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical formulas without significantly more. The claim(s) recite(s) (claim 1) determining an existence of a trailer based upon the captured information on the surrounding static infrastructure; in response to the existence of the trailer: filtering detections associated with the existence of the trailer; identifying one or more regions on a trailer based upon the filtered detections, the regions corresponding to repeated reflections having an amplitude equal to or greater than a predetermined amplitude threshold with a substantially constant range relative to a fixed origin; and determining at least one of a width, length, and height of the trailer based on the identified regions, (claim 2) the existence of the trailer is determined using Angle Self Calibration (ASC) quality analysis, (claim 3) adjusting alert zone for the vehicle based upon the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20190170867) in view of Getman et al (US 20110257860). Wang teaches (claim 1) a method comprising: capturing information on surrounding static infrastructure (para 29, “radar-); determining an existence of a trailer based upon the captured information on the surrounding static infrastructure (para 28, “the system 10 in an improvement over other detection systems because the system 10 estimates a trailer-length 16 and trailer-width 18 based on detected targets by filtering out erroneous detections”); in response to the existence of the trailer, filtering detections associated with the existence of the trailer (para 28, “filtering out erroneous detections”); identifying one or more regions on a trailer based upon the filtered detections, the regions corresponding to repeated reflections having an amplitude equal to or greater than a predetermined amplitude threshold (para 30, “A target is generally detected because the radar-signal from the detected-target has sufficient signal strength to meet a predetermined threshold”); and determining at least one of a width, length, and height of the trailer based on the identified regions (abs, “The controller-circuit determines a trailer-length based on the trailer-distance and the axle-distance”), (claim 7) a transceiver configured to transmit signals to and receive reflection signals from surrounding static infrastructure (para 29 “The radar-sensor detects the radar-signal that is reflected by the features of the cargo-trailer 14A towed by the host-vehicle”); and a signal processor configured to receive the reflection signals from the transceiver, said signal processor (fig 2 and para 32, “a total of 128-detections for the two radar-sensors 22A and 22B”), (claim 11) the transceiver transfers additional reflection signals from the second transceiver and the signal processor uses the additional reflection signals to capture information on the surrounding static infrastructure (para 29, “The radar-sensor is generally configured to detect the radar-signal that may include data indicative of the detected-target present on the ” and para 31, “a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data”). Wang does not teach reflections with a substantially constant range relative to a fixed origin and filtering detections further comprises filtering detections beyond expected dimension of the trailer.
Getman teaches (claim 1) reflections with a substantially constant range relative to a fixed origin (para 44, “A filtering algorithm can detect distances which are consistent with major trailer features”), (claim 4) filtering detections further comprises filtering detections beyond expected dimension of the trailer (para 44, “A filtering algorithm can detect distances which are consistent with major trailer features”).
It would have been obvious to modify Wang to include reflections with a substantially constant range relative to a fixed origin and filtering detections further comprises filtering detections beyond expected dimension of the trailer because it would allow the processor to process only signals that came from the trailer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Getman as applied to claim 1 above, and further in view of Milllar et al (US 20150070207). Millar teaches (claim 2) the existence of the trailer is determined using Angle Self Calibration (ASC) quality analysis (para 85, “Information associated with the 2-dimensional FFT (i.e., range-Doppler bin information) is then used to develop a Doppler Monopulse Image (DMI)” and para 88, “The stored calibration data may subsequently be used to correct target angle measurements during, for example, target detection and tracking operations”). It would have been obvious to modify Wang to include the existence of the trailer is determined using Angle Self .
Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Getman as applied to claim 1 and 7 above, and further in view of Cashler et al (US 20160041258). Cashler teaches (claim 3 and 8) adjusting alert zone for the vehicle based upon the at least one of width, length, and height of the trailer (para 32, “It could also extend the detection zone length to allow warnings when a vehicle is adjacent to the trailer but beyond the host's blind zone area”). It would have been obvious to modify Wang to include adjusting alert zone for the vehicle based upon the at least one of width, length, and height of the trailer because allow the driver to know if something was close to their trailer.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Getman as applied to claim 1 above, and further in view of Arage et al (US 20160084943). Arage teaches (claim 5) filtering detections further comprises filtering detections having Doppler effect equal to or greater than a Doppler threshold (para 4, “The systems determine the NCI-spectrums for position and Doppler parameter estimation of detected objects which are characterized by a spectral-amplitude greater than a predetermined detection threshold”). It would have been obvious to modify Wang in view of Getman to include filtering detections further comprises filtering detections having Doppler effect equal to or greater than a Doppler threshold because it would filter out signals that do not belong to the trailer 
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Getman as applied to claim 7 above, and further in view of Lavoie (US 20170320518). Lavoie teaches (claim 9) the trailer detection processor is coupled to a user interface, the user interface being display the determined width, length, and height of the trail (para 82, “when ”), (claim 10) the user interface is further configured to: display the information on surrounding static infrastructure captured by the signal processor (claim 16, “determining a backing path of the vehicle -trailer combination based on the control signal, wherein: outputting the length of the recovery period includes, on a video screen of the interface, displaying an image of at least a portion of the vehicle-trailer”). It would have been obvious to modify Wang in view of Getman to include the trailer detection processor is coupled to a user interface, the user interface being display the determined width, length, and height of the trail and the user interface is further configured to: display the information on surrounding static infrastructure captured by the signal processor because it would indicated where the trailer will go if you keep going backwards.
Allowable Subject Matter
Claims 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648